Matter of Arkali v Muuss (2015 NY Slip Op 05671)





Matter of Arkali v Muuss


2015 NY Slip Op 05671


Decided on July 1, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 1, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
L. PRISCILLA HALL
JEFFREY A. COHEN
JOSEPH J. MALTESE, JJ.


2014-03091
 (Docket No. F-1813-98)

[*1]In the Matter of Mustafa Arkali, appellant, 
vWilliam Muuss, et al., respondents.


Joseph W. Prokop PLLC, Central Islip, N.Y., for appellant.
Dennis M. Brown, County Attorney, Central Islip, N.Y. (Karin A. Bohrer of counsel), for respondent Suffolk County Department of Social Services.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Bernard Cheng, J.), dated January 27, 2014. The order denied the father's objections to an order of that court (Aletha V. Fields, S.M.), dated December 2, 2013, which denied his petition, in effect, for a recalculation of his child support arrears for the benefit of William Muuss.
ORDERED that the order dated January 27, 2014, is reversed, on the facts and in the exercise of discretion, without costs or disbursements, the father's objections to the order dated December 2, 2013, which denied his petition, in effect, for a recalculation of his child support arrears for the benefit of William Muuss, are granted, the order dated December 2, 2013, is vacated, the father's petition, in effect, for a recalculation of child support arrears for the benefit of William Muuss is granted, and the matter is remitted to the Family Court, Suffolk County, for a hearing on the issue of a recalculation of the father's child support arrears for the benefit of William Muuss and a determination thereafter.
Under the circumstances presented, the father demonstrated that a hearing to recalculate his child support arrears for the benefit of William Muuss is warranted (see Family Ct Act 545; Matter of Johnson v Carter, 83 AD3d 940; see generally Matter of Griffin v Griffin, 25 AD3d 797, 798). Accordingly, the matter must be remitted to the Family Court, Suffolk County, for that purpose and a determination thereafter.
CHAMBERS, J.P., HALL, COHEN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court